UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7696



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MELVIN SUMLER, a/k/a Clever,

                Defendant - Appellant,

          and

E.L. BOWDEN, Jr.,

                Party-in-Interest,




Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:96-cr-00116-JRS)


Submitted:   February 28, 2008             Decided: March 10, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Sumler, Appellant Pro Se. Gurney Wingate Grant, II, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Melvin Sumler seeks to appeal the district court’s orders

denying relief on his 28 U.S.C. § 2255 (2000) motion and treating

his Fed. R. Civ. P. 60(b) motion as a successive 28 U.S.C. § 2255

(2000) motion, and dismissing it on that basis.           The orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court    is   debatable     or   wrong    and   that   any

dispositive procedural ruling by the district court is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).         We have independently reviewed the

record and conclude that Sumler has not made the requisite showing.

Accordingly,    we    deny    Sumler’s   motion    for   a     certificate   of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED


                                    - 2 -